Citation Nr: 0319663	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  96-45 547 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to a rating in excess of 10 percent for 
tendonitis of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1979.  He also has verified periods of active duty for 
training (ACDUTRA) with the Massachusetts National Guard from 
June 8, 1992 to June 12, 1992, and from April 8, 1994 to 
April 23, 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) an appeal from separate rating decisions by the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In August 1995, the RO denied a 
claim for service connection for cervical spine disability.  
An April 1996 RO decision granted service connection for 
tendonitis of the right shoulder, and assigned an initial 
noncompensable rating.  In a June 1997 decision, the RO 
increased the initial rating for right shoulder tendonitis to 
10 percent disabling effective to the date of claim.  The 
Board remanded this claim to the RO in September 1999 for 
further development.  Thereafter, the Washington, D.C., RO 
assumed jurisdiction over the case.  The RO has conducted 
additional development of the claims and, following continued 
denials, has returned the case to the Board for further 
appellate review.


REMAND

The Board remanded this case to the RO in September 1999 to 
obtain a medical examination which assessed the extent, if 
any, of the veteran's functional impairment of right shoulder 
disability due to such factors as pain on use, 
incoordination, and fatigability, see 38 C.F.R. §§ 4.40 and 
4.45, and for medical opinion as to whether the veteran's 
cervical spine disability was incurred or aggravated during a 
period of his ACDUTRA.  The VA examination reports obtained 
by the RO, dated November 2002 and March 2003, do not satisfy 
either of these requests, and the Board be remand the case to 
the RO for failure to comply with the previous remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a 
claimant entitled to full compliance with directives 
contained in a remand order).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
inquire as to where he has received any 
treatment, VA or non-VA, for his right 
shoulder and cervical spine disabilities 
since November 2002.  After obtaining the 
necessary releases, the RO should then 
contact the named medical providers and 
request copies of all medical records 
concerned with treatment of the veteran.  
All records obtained should be associated 
with the claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

3.  Upon the receipt of any additional 
records, the RO should schedule the 
veteran for special VA orthopedic 
examination to ascertain the nature and 
etiology of any cervical spine disability 
now present and to assess the nature and 
extent of the veteran's service connected 
tendonitis of the right shoulder.  The 
claims folder must be made available to 
the examiner for review prior to 
conducting the examination.  All clinical 
findings should be clearly set forth in 
the examination report.  

The examiner should offer an opinion as to 
whether it is at least as likely as not 
that any currently found cervical spine 
disability, and/or disability related to 
the cervical or brachial plexus, was 
incurred in or aggravated during a 
verified period of active duty for 
training.  

The examiner should also clearly identify 
those clinical findings and symptoms 
resulting from the service connected 
tendonitis of the right shoulder, as 
distinguished from those resulting from 
other cause.  The examiner should be asked 
to determine whether the right shoulder 
exhibits pain, weakened movement, excess 
fatigability or incoordination and the 
determinations, if feasible, should be 
expressed in terms of the degree of 
additional range-of-motion loss due to any 
pain, weakened movement, excess 
fatigability or incoordination.  Full 
supporting rationale should be provided 
for all opinions expressed.

4. Thereafter, the RO should readjudicate 
the claims on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) with an appropriate period of 
time should be allowed for response.

The case should then be returned to the Board for completion 
of appellate consideration if otherwise in order.  No action 
is required by the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




